Citation Nr: 1543051	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO. 13-27 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for migraine headaches, including as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel






INTRODUCTION

The Veteran had active service from November 1978 to July 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Board acknowledges that the issue of entitlement to an effective date earlier than January 5, 2010, for the grant of service connection for PTSD has been perfected, but not yet certified to the Board. The Board's review of the claims file reveals that the Agency of Original Jurisdiction is still taking action on this issue. As such, the Board will not accept jurisdiction over it at this time; the issue will be the subject of a subsequent Board decision, if otherwise in order.


FINDING OF FACT

Competent medical evidence links the Veteran's migraine headaches to her service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for migraine headaches have been met. 38 U.S.C.A. §§ 1110, 1111, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). Proper VCAA notice must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements were met in this case by the letter sent to the Veteran in February 2011, prior to the initial Agency of Original Jurisdiction (AOJ) decision. That letter advised the Veteran of the information necessary to substantiate her claim, and of her and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). The February 2011 letter also explained how disability ratings and effective dates are determined. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and she was afforded a meaningful opportunity to participate effectively in the processing of her claim, and has in fact provided additional arguments at every stage. Id. The Board thus concludes that VA's duty to notify has been satisfied.

The Board also concludes VA's duty to assist has been satisfied. The Veteran's service treatment records (STRs) and VA treatment records have been associated with the claims file. The Veteran has at no time referenced outstanding records that she wanted VA to obtain or that he felt were relevant to the claim. The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. McLendon v. Nicholson, 20 Vet. App. 79 (2006). The Veteran was afforded a VA examination in November 2013. The resultant VA opinions, based on review of the claims file and supported by rationale, and including consideration of pertinent clinical findings and the Veteran's lay statements, are adequate to decide the claim.

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran in accordance with the VCAA at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings. As such, the Veteran will not be prejudiced by the Board proceeding to the merits of her claim.

Service Connection

The Veteran's December 2013 statement asserts that she began having severe migraine headaches after being sexually assaulted in service.

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996). 

For compensation purposes, a veteran will be presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time or where clear and unmistakable evidence demonstrates that the injury or disease preexisted and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.306(b).

A preexisting injury or disease will, however, be considered to have been aggravated by active service if there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

As the Veteran's March 1978 enlistment report of medical examination (RME) found no clinical evidence of headaches, the presumption of soundness attaches. 38 U.S.C.A. § 1111. The Veteran's reports of preexisting disability alone, in the absence of any contention that she never made the statements attributed to her may, however, constitute clear and unmistakable evidence sufficient to rebut the preexistence prong of the presumption of soundness. Horn v. Shinseki, 25 Vet. App. 231, 237-238 (2012) (discussing Doran v. Brown, 6 Vet. App. 283, 286 (1994)). Further, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has stated that a medical opinion based on reports of preservice medical history may rebut the preexistence prong even where there is a lack of recorded history or contemporaneous clinical evidence. Harris v. West, 203 F.3d 1347, 1349 (Fed. Cir. 2000). Also, service treatment records are negative for complaints, treatment, or findings related to chronic headaches.

The November 2013 VA examination indicates that the Veteran said that when she started puberty she began having "three day long headaches" during her periods. The Veteran's December 2013 statement clarified that beginning around the age of 12, when she first began menstruating, she got mild headaches that lasted less than a day on the first day of her period each month. While the examiner and the Veteran do not agree as to the precise nature of the preexisting headaches, the statements together constitute clear and unmistakable evidence that rebuts the preexistence prong of the presumption of soundness.

There is not, however, clear and unmistakable evidence that the Veteran's preexisting headaches were not aggravated in service, as the record contains conflicting evidence. 

The Veteran's initial VA November 2013 examination was inconclusive and she was referred for a neurological examination. The November 2013 VA neurological opinion concluded that the Veteran's headaches are as likely as not due to her active service. The rationale was that her service-connected posttraumatic stress disorder (PTSD) caused insomnia which aggravated the migraine headaches and contributed to their chronicity (transformed migraine). The examiner stated further that persons with episodic migraine headaches can over time develop a transformed migraine which was daily and less severe (or characteristic) of migraine headaches. Poor sleep, medication overuse, and depression frequently contributed to this translation. The examiner also noted that PTSD-related insomnia is not the only aggravator of the Veteran's headache condition as she had insomnia in part due to many years of disrupted sleep from shift work, aspirin overuse, and also daily caffeine consumption.

An April 2014 VA opinion relied open the November 2013 neurological examination but concluded that it was not possible to say without resort to speculation whether the Veteran's current migraine condition was aggravated beyond its natural course by the sexual trauma she claimed in the service. The examiner based this conclusion on the lack of medical records (between 1984-2010) to support a slow aggravation of the Veteran's migraine headache condition since the time of her two sexual traumas and the inability to determine which sexual trauma is responsible, or to what extent, for her sleep impairment. 

Specifically, the examiner acknowledged that it was more likely than not that the Veteran had a migraine headache (menstrual migraine) condition prior to her joining the military. The examiner also acknowledged that it was possible that chronic sleep impairment aggravated a menstrual migraine headache condition causing it to become a chronic migraine headache condition (which the Veteran now had). As the Veteran had chronic sleep impairment due to PTSD, it is possible that PTSD contributed to the aggravation of her preexisting headache condition. Though this causal chain was possible, the lack of treatment records from 1984 to 2010, records that might indicate a progressive change in the character of her migraines, are not available. As such and without such records, the examiner felt that it was not possible to establish a baseline frequency and severity of her menstrual migraine and hence how it might have been aggravated without resort to speculation.

The Board finds no basis upon which to lessen the probative value of either medical opinion of record. The Board does, however, conclude that the evidence that the Veteran's preexisting migraine headache condition was not aggravated beyond its natural course by the sexual trauma she claimed in the service is not clear and unmistakable. The presumption of soundness is unrebutted. Therefore the Board must consider whether service connection is warranted on a direct service incurrence basis or on the basis of secondary service connection.

The Court consistently has held that, under the law, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service." Watson v. Brown, 4 Vet. App. 309, 314 (1993). This principle has been repeatedly reaffirmed by the Federal Circuit Court, which has stated, "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability." Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). The existence of a current disability is the cornerstone of a claim for VA disability compensation. See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed). 

The Veteran contends that her headaches began during active service. Her service treatment records do not, however, reflect complaints or treatment for migraine headaches. Moreover, her June 1984 separation RME denies any headaches during service. Finally, her initial June 1984 VA Form 21-526 did not include headaches among her disabilities. The Veteran's December 2013 statement indicates that she had menstrual headaches prior to service but that her debilitating migraines began after she was sexually assaulted and have become progressively worse over time. The statements from those who knew the Veteran during her service make no mention of her experiencing such headaches. The Board is, therefore, unable to conclude that the Veteran's headaches began during service or were otherwise caused by service.

Given this record, however, the Board finds that the competent, probative medical evidence of record indicates that the Veteran's migraine headaches were aggravated by her service-connected PTSD. Nonetheless, the Board must observe that the extent of aggravation has not been established by a baseline of disability prior to aggravation and that, pursuant to 38 C.F.R. § 3.310(b), "VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence."

On the facts of this particular case, the Boards finds the evidence is at least in equipoise as to whether or not the Veteran's migraine headaches were aggravated by the insomnia that resulted from her service-connected PTSD. The extent of aggravation is a rating consideration for the AOJ in assigning a disability rating. See generally 38 C.F.R. § 4.22. Applicable case law instructs that, if the degree of impairment from disease attributable to service-connected versus nonservice-connected disease cannot be medically ascertained, VA must consider the whole of the impairment as service connected. Mittleider v. West, 11 Vet. App. 181 (1998). 

Thus, the Board resolves reasonable doubt in favor of the Veteran by finding that her migraine headaches have been permanently aggravated by her service-connected PTSD. 38 U.S.C.A. § 5107(b). Therefore, entitlement to service connection for migraine headaches is granted. 


ORDER

Service connection for migraine headaches is granted.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


